Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 25, 2019

                                       No. 04-19-00578-CR

                                 Juan ESCALANTE-AVALOS,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 81st Judicial District Court, Karnes County, Texas
                              Trial Court No. 17-01-00005-CRK
                          Honorable Russell Wilson, Judge Presiding


                                          ORDER
        The trial court’s certification in this appeal states, “the defendant has waived the right of
appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part
of the record under these rules.” TEX. R. APP. P. 25.2(d). It is therefore ORDERED that this
appeal will be dismissed pursuant to rule 25.2(d) of the Texas Rules of Appellate Procedure
unless appellant causes an amended trial court certification to be filed within thirty days from the
date of this order, showing appellant has the right of appeal. See TEX. R. APP. P. 25.2(d); 37.1;
see also Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d
174 (Tex. App.—San Antonio 2003, no pet.). All other appellate deadlines are SUSPENDED
pending our resolution of the certification issue.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2019.



                                              ___________________________________
                                              LUZ ESTRADA,
                                              Chief Deputy Clerk